   Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 1 of 17 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 ANIXTER INTERNATIONAL INC.,                                :   SECTIONS 14(a) AND 20(a) OF THE
 SAMUEL ZELL, LORD JAMES BLYTH,                             :   SECURITIES EXCHANGE ACT OF
 FREDERIC F. BRACE, LINDA WALKER                            :   1934
 BYNOE, ROBERT J. ECK, WILLIAM A.                           :
 GALVIN, F. PHILIP HANDY, MELVYN N.                         :   JURY TRIAL DEMANDED
 KLEIN, JAMIE MOFFITT, GEORGE                               :
 MUÑOZ, SCOTT R. PEPPET, VALARIE L.                         :
 SHEPPARD, WILLIAM S. SIMON,                                :
 CHARLES M. SWOBODA,                                        :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------


        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Anixter International Inc. (“Anixter

or the “Company”) and the members of Anixter’s board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their violations

of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in

connection with the proposed acquisition of Anixter by WESCO International, Inc. (“WESCO”),

a Delaware corporation.
  Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 2 of 17 PageID #: 2



       2.      Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Form S-4 Registration Statement (the

“Registration Statement”) to be filed on February 7, 2020 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Warrior Merger Sub, Inc. (“Merger Sub”), a wholly-owned subsidiary of WESCO, will

merge with and into Anixter with Anixter surviving the merger and becoming an indirect wholly-

owned subsidiary of WESCO (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”), each Anixter

common share issued and outstanding will be converted into the right to receive (i) $70.00 in cash;

(ii) 0.2397 shares of WESCO common stock, subject to adjustment pursuant to the terms of the

Merger Agreement (the “Common Stock Consideration”); and (iii) 0.6356 depositary shares (the

“Depositary Shares”), each representing a 1/1,000th interest in a share of newly issued WESCO

Series A fixed-rate reset cumulative perpetual WESCO preferred stock, $25,000 stated amount per

whole preferred share (the “WESCO Series A Preferred Stock”), subject to adjustment pursuant

to the terms of the Merger Agreement (the “Preferred Stock Consideration,” and together with the

Common Stock Consideration, the “Stock Consideration,” and the Stock Consideration together

with the Cash Consideration, the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Anixter stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the Company’s financial forecasts and financial analyses




                                                2
   Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 3 of 17 PageID #: 3



conducted by the financial advisors of the Company, Centerview Partners LLC (“Centerview”)

and Wells Fargo Securities, LLC (“Wells Fargo”), in support of their fairness opinions, and relied

upon by the Board in recommending the Company’s stockholders vote in favor of the Proposed

Transaction.

        4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Anixter stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Anixter in incorporated in this District.




                                                   3
  Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 4 of 17 PageID #: 4



                                          PARTIES

        9.    Plaintiff is, and has been at all relevant times, the owner of Anixter common stock

and has held such stock since prior to the wrongs complained of herein.

        10.   Individual Defendant Samuel Zell has served as a member of the Board since 1984

and as the Company’s Chairman of the Board since 1985.

        11.   Individual Defendant Lord James Blyth has served as a member of the Board since

1995.

        12.   Individual Defendant Frederic F. Brace has served as a member of the Board since

2009.

        13.   Individual Defendant Linda Walker Bynoe has served as a member of the Board

since 2006.

        14.   Individual Defendant Robert J. Eck has served as a member of the Board since

2008.

        15.   Individual Defendant William A. Galvin has served as a member of the Board since

2018 and is currently the Company’s President and Chief Executive Officer and has been since

July 2018.

        16.   Individual Defendant F. Philip Handy has served as a member of the Board since

1986.

        17.   Individual Defendant Melvyn N. Klein has served as a member of the Board since

1985.

        18.   Individual Defendant Jamie Moffitt has served as a member of the Board since

2018.

        19.   Individual Defendant George Muñoz has served as a member of the Board since

2004.


                                               4
     Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 5 of 17 PageID #: 5



        20.     Individual Defendant Scott R. Peppet has served as a member of the Board since

2014.

        21.     Individual Defendant Valarie L. Sheppard has served as a member of the Board

since 2015.

        22.     Individual Defendant William S. Simon has served as a member of the Board since

2019.

        23.     Individual Defendant Charles M. Swoboda has served as a member of the Board

since 2019.

        24.     Defendant Anixter is incorporated in Delaware and maintains its principal offices

at 2301 Patriot Boulevard Glenview, Illinois 60026. The Company’s common stock trades on the

New York Stock Exchange under the symbol “AXE.”

        25.     The defendants identified in paragraphs 10-23 are collectively referred to as the

“Individual Defendants” or the “Board.”

        26.     The defendants identified in paragraphs 10-24 are collectively referred to as the

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        27.     Anixter distributes enterprise cabling and security solutions, electrical and

electronic wire and cable solutions, and utility power solutions worldwide. The Company operates

through Network & Security Solutions (NSS), Electrical & Electronic Solutions (EES), and Utility

Power Solutions (UPS) segments. The NSS segment offers copper and fiber optic cable and

connectivity, access control, video surveillance, intrusion and fire/life safety, cabinet, power, cable

management, wireless, professional audio/video, voice and networking switches, and other

ancillary products for the technology, finance, transportation, education, government, healthcare,


                                                  5
   Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 6 of 17 PageID #: 6



and retail industries, as well as telecommunications service providers. The EES Solutions segment

provides electrical and electronic wires and cables, shipboard cables, support and supply products,

low-voltage and instrumentation cables, industrial communication and control products, security

cables, connectors, industrial Ethernet switches, and voice and data cables to the commercial and

industrial, and original equipment manufacturer markets. The UPS segment supplies electrical

transmission and distribution products, power plant maintenance, repair and operations supplies,

and smart-grid products, as well as arranges materials management and procurement outsourcing

for the power generation and transmission, and electricity distribution industries. The Company

serves contractors, installers, system integrators, value-added resellers, architects, engineers, and

wholesale distributors in various industries, including manufacturing, resource extraction,

telecommunications, Internet service providers, finance, education, healthcare, retail,

transportation, utilities, and defense, as well as government customers. The Company was

formerly known as Itel Corporation. Anixter was founded in 1957 and is headquartered in

Glenview, Illinois.

       28.     On October 30, 2019, an affiliate of Clayton, Dubilier & Rice and Anixter jointly

announced that they had entered into a proposed transaction:

               GLENVIEW, Ill.--(BUSINESS WIRE)-- Anixter International Inc.
               (NYSE: AXE), a leading global distributor of Network & Security
               Solutions, Electrical & Electronic Solutions and Utility Power
               Solutions, has entered into a definitive agreement with an affiliate
               of Clayton, Dubilier & Rice (“CD&R”) to be acquired in an all cash
               transaction valued at approximately $3.8 billion. The transaction
               will result in Anixter becoming a private company and is expected
               to close by the end of the first quarter of 2020.

               Under the terms of the merger agreement, CD&R-managed funds
               will acquire all of the outstanding shares of Anixter common stock
               for $81.00 per share in cash. This represents a premium of
               approximately 13% over Anixter’s closing price on October 29,
               2019, and a premium of approximately 27% over the 90-day



                                                 6
Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 7 of 17 PageID #: 7



         volume-weighted average price of Anixter’s common stock for the
         period ended October 29, 2019.

         “We believe this transaction is in the best interest of Anixter and our
         stockholders,” said Bill Galvin, Anixter’s President and Chief
         Executive Officer. “After careful and thorough analysis, together
         with our independent advisors, our Board of Directors unanimously
         approved this transaction with CD&R, which has a strong reputation
         and a track record of success in helping industrial distributors, like
         Anixter, prosper and grow. We are also pleased that this transaction
         appropriately recognizes the value of Anixter’s customer
         relationships, technology and solutions, financial management and
         global market position. It’s a great outcome for Anixter’s
         employees, customers and partners. As a private company, we
         believe Anixter will have greater flexibility to focus on and
         accelerate our long-term strategic priorities.”

         Nate Sleeper, Partner at CD&R, said, “Anixter is an exceptionally
         well-positioned industrial distributor with leading market positions
         and differentiated capabilities that deliver strong customer value.
         We look forward to partnering with the outstanding management
         team, led by Bill Galvin, on initiatives to grow the business and
         further strengthen its competitive position while maintaining
         Anixter’s distinctive culture grounded in operational excellence,
         innovation, and an unwavering commitment to the company’s
         employees, customers, and global partners.”

         It is anticipated that upon completion of the transaction, Bill Galvin,
         along with other members of Anixter’s executive management team,
         will continue to lead the company. Anixter’s Board of Directors has
         unanimously approved the agreement with CD&R and recommends
         that Anixter stockholders approve the proposed merger and merger
         agreement. Anixter expects to hold a Special Meeting of
         Stockholders to consider and vote on the proposed merger and
         merger agreement as soon as practicable after the mailing of the
         proxy statement to its stockholders.

         The transaction is subject to the approval of Anixter’s stockholders,
         regulatory approvals and other customary closing conditions. The
         transaction has fully committed financing and is not subject to any
         condition with regard to the financing. Equity financing will be
         provided by Clayton, Dubilier & Rice Fund X, L.P., an
         approximately $10 billion pool of equity capital managed by
         CD&R; committed debt financing has been obtained from Bank of
         America, J.P. Morgan, Deutsche Bank Securities Inc. and Credit
         Suisse. Certain stockholders of Anixter, including entities



                                           7
   Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 8 of 17 PageID #: 8



               associated with Sam Zell, Chairman of the Anixter Board, which
               own approximately 9% of the outstanding shares of Anixter
               common stock, have entered into a voting agreement with CD&R,
               pursuant to which they have agreed, among other things, to vote
               their shares of Anixter common stock in favor of the merger.

               Under the terms of the merger agreement, Anixter may solicit
               superior proposals from third parties for a period of 40 calendar days
               continuing through December 9, 2019. In accordance with the
               merger agreement, Anixter’s Board of Directors, with the assistance
               of its advisors, intends to solicit superior proposals during this
               period. In addition, Anixter may, at any time, subject to the
               provisions of the merger agreement, respond to unsolicited
               proposals that are reasonably likely to result in a superior proposal.
               Anixter advises that there can be no assurance that the solicitation
               process will result in an alternative transaction. To the extent that a
               superior proposal received prior to December 9, 2019 or, in certain
               circumstances, 10 days thereafter leads to the execution of a
               definitive agreement, Anixter would be obligated to pay a $45
               million break-up fee to CD&R. Anixter does not intend to disclose
               developments with respect to this solicitation process unless and
               until it determines it is appropriate to do so.

               Centerview Partners LLC is serving as lead financial advisor, Wells
               Fargo Securities, LLC is also serving as financial advisor and Sidley
               Austin LLP is serving as legal advisor to Anixter in connection with
               the transaction. BofA Securities, J.P. Morgan Securities LLC,
               Deutsche Bank Securities Inc. and Credit Suisse are serving as
               financial advisors to CD&R, and Debevoise & Plimpton LLP is
               serving as legal advisor to CD&R.

       29.     A month-long bidding war ensued. On December 24, 2019, WESCO originally

offered to acquire Anixter for $90 per share, but two days later raised its bid to $93.50 per share,

which included $63 per share in cash after CD&R showed interest. CD&R, on January 2, 2020,

then raised its bid to $93.50 per share in cash, and WESCO, the following day, increased its bid to

$97 per share, which included $63 per share in cash. WESCO than sweetened the deal to a total of

$100 per share, which the Anixter Board determined was fair. CD&R then terminated its bid.

       30.     It is therefore imperative that Anixter’s stockholders are provided with the material

information that has been omitted from the Registration Statement, so that they can meaningfully



                                                 8
     Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 9 of 17 PageID #: 9



assess whether or not the Proposed Transaction is in their best interests prior to the forthcoming

stockholder vote.

B.      The Materially Incomplete and Misleading Registration Statement

        31.    On February 7, 2020, Anixter filed the Registration Statement with the SEC in

connection with the Proposed Transaction. The Registration Statement was furnished to the

Company’s stockholders and solicits the stockholders to vote in favor of the Proposed Transaction.

The Individual Defendants were obligated to carefully review the Registration Statement before it

was filed with the SEC and disseminated to the Company’s stockholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s stockholders

to make an informed decision concerning whether to vote in favor of the Proposed Transaction, in

violation of Sections 14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Anixter Financial Projections

        32.    The Registration Statement fails to provide material information concerning

financial projections by Anixter management and relied upon by Centerview and Wells Fargo in

their analyses. The Registration Statement indicates that in connection with the rendering of its

fairness opinion, the Company prepared certain non-public financial forecasts (the “Company

Projections”) and provided them to the Board and the financial advisors with forming a view about

the stand-alone valuation of the Company. Registration Statement at 83. Accordingly, the

Registration Statement should have, but fails to provide, certain information in the projections that

Anixter management provided to the Board and the financial advisors. Courts have uniformly

stated that “projections … are probably among the most highly-prized disclosures by investors.

Investors can come up with their own estimates of discount rates or [] market multiples. What they




                                                 9
 Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 10 of 17 PageID #: 10



cannot hope to do is replicate management’s inside view of the company’s prospects.” In re

Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-03 (Del. Ch. 2007).

       33.     For the Company Projections, the Registration Statement provides values for non-

GAAP (Generally Accepted Accounting Principles) financial metrics: Adjusted Net Income,

Adjusted EBITDA, and Free Cash Flow, but fails to provide line items used to calculate these

metrics or a reconciliation of these non-GAAP metrics to their most comparable GAAP measures,

in direct violation of Regulation G and consequently Section 14(a). Registration Statement at 84.

       34.     When a company discloses non-GAAP financial measures in a registration

statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       35.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other




                                                 10
    Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 11 of 17 PageID #: 11



               non-discretionary expenditures that are not deducted from the
               measure. 1

        36.    Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Registration Statement

not misleading.

        37.    With respect to Centerview’s Selected Public Company Analysis for the Company,

the Registration Statement fails to disclose the inputs and assumptions underlying the selection of

the 2020 EV/adjusted EBITDA Multiples ranging from 7x to 8x. Registration Statement at 90.

        38.    With respect to Centerview’s Selected Precedent Transactions Analysis for the

Company, the Registration Statement fails to disclose the inputs and assumptions underlying the

selection of the EV/LTM adjusted EBITDA Multiples ranging from 7.5x to 10.0x. Registration

Statement at 91-92.

        39.    With respect to Centerview’s Discounted Cash Flow Analysis for the Company, the

Registration Statement also fails to disclose: (i) the projected terminal values for the Company;

(ii) the inputs and assumptions underlying the range of discount rates ranging from 9.25% to

11.25%; (iii) the inputs and assumptions underlying the use of perpetuity growth rates ranging

from 1.5% to 2.5%; (iv) the number of fully-diluted shares of Company common stock

outstanding; and (v) risk-adjusted, after-tax unlevered free cash flow of the Company. Registration

Statement at 92-93.




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                11
 Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 12 of 17 PageID #: 12



       40.     With respect to Centerview’s Selected Public Company Analysis for WESCO, the

Registration Statement fails to disclose the inputs and assumptions underlying the selection of the

2020 EV/adjusted EBITDA Multiples ranging from 7x to 8x. Registration Statement at 93-94.

       41.     With respect to Centerview’s Discounted Cash Flow Analysis for WESCO, the

Registration Statement also fails to disclose: (i) the projected terminal values; (ii) the inputs and

assumptions underlying the range of discount rates ranging from 9.25% to 11.25%; (iii) the inputs

and assumptions underlying the use of perpetuity growth rates ranging from 1.5% to 2.5%; (iv)

the number of fully-diluted shares of WESCO common stock outstanding; and (v) risk-adjusted,

after-tax unlevered free cash flow. Registration Statement at 94.

       42.     With respect to Wells Fargo’s Selected Public Companies Analysis, the

Registration Statement fails to disclose the inputs and assumptions underlying the selection of the

FY2020E EBITDA Multiples ranging from 7.3x to 9.3x. Registration Statement at 99.

       43.     With respect to the Wells Fargo’s Selected Transactions Analysis, the Registration

Statement fails to disclose the inputs and assumptions underlying the selection of the multiples

range of 8.0x to 10.5x to Anixter’s LTM EBITDA as of September 30, 2019. Registration

Statement at 100.

       44.     With respect to Wells Fargo’s Discounted Cash Flow Analysis, the Registration

Statement also fails to disclose: (i) the projected terminal values; (ii) the inputs and assumptions

underlying the range of discount rates ranging from 9.50% to 11.50%; (iii) the inputs and

assumptions underlying the use of perpetuity growth rates ranging from 1.50% to 2.5%; and (iv)

projected unlevered free cash flow of the Company and WESCO. Registration Statement at 100-

01.




                                                 12
 Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 13 of 17 PageID #: 13



          45.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          46.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          48.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

financial analyses that were prepared by Centerview and Wells Fargo and relied upon by the Board

in recommending the Company’s stockholders vote in favor of the Proposed Transaction.




                                                 13
 Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 14 of 17 PageID #: 14



       49.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       50.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives and the Company’s financial projections.

       51.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                  14
 Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 15 of 17 PageID #: 15



                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          52.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          53.   The Individual Defendants acted as controlling persons of Anixter within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Anixter, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Anixter, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          54.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          55.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Anixter, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.



                                                 15
 Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 16 of 17 PageID #: 16



       56.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       59.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 16
 Case 1:20-cv-00200-LPS Document 1 Filed 02/11/20 Page 17 of 17 PageID #: 17



          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: February 11, 2020                           RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  17
